238 Ga. 450 (1977)
233 S.E.2d 198
PUGH et al.
v.
POU.
31954.
Supreme Court of Georgia.
Submitted January 28, 1977.
Decided March 2, 1977.
William R. Carlisle, for appellants.
Linwood A. Maddox, for appellee.
HILL, Justice.
This is an appeal from an order of the DeKalb Superior Court setting aside a judicial foreclosure and enjoining further conveyance or encumbrance by the *451 appellant Margaret Pugh with regard to the property until the trial of the case.
1. Citing Code Ann. § 81A-142, the appellants argue that the court erred in consolidating the suits since they did not consent to the consolidation. Both the suits are equitable in nature and are claims by different plaintiffs against the same defendant concerning the same parcel of land. Under Code § 37-1007 the superior court has the power to consolidate such actions without the consent of the parties.
2. The other enumerations of error cannot be reviewed by this court but must be presumed to have been authorized by the evidence as there is no transcript of evidence. Satterfield v. Satterfield, 236 Ga. 155 (1) (223 SE2d 136) (1976); Nichols v. Love, 227 Ga. 659 (2) (182 SE2d 439) (1971).
Judgment affirmed. All the Justices concur, except Ingram, J., disqualified.